DETAILED CORRESPONDENCE
This detailed action is in response to the amendments and arguments filed on 1/12/2022, and any subsequent filings.
Notations “C_L_”; “Pg”; and “Pr” are used to indicate column_line_, page, and paragraph, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
Claims 1-7, 9, and 11-18 stand rejected. Claims 8 and 10 are cancelled. Claims 1-7, 9, and 11-18 are pending. 

Response to Arguments
Applicant's arguments filed 1/12/2022 have been fully considered but they are not persuasive. Applicant argues two situations on Pg2-3 that “there is no reasonable rationale for concluding that a skilled person would have obviously taken the knitted fabric from Shintani, then cast a polymeric resin on the nonchannel side of the knitted fabric, and then treated the resulting fabric to melt adhesion while expecting that the final product would still have the rigidity desired by Shintani. The mere possibility that the final product might have the desired characteristics is not enough for a finding of obviousness.” And that the combination “would have made the material unsuitable for its intended purpose”…and further on Pg4 that “there is no reasonable rationale for concluding that a skilled person would have obviously taken the knitted fabric from Shintani, treated the knitted fabric to melt adhesion, and then cast a polymeric resin on the non-channel side of the channel material while expecting that the final product would still be capable of acting as a membrane for cross flow filtration, as required by de la Cruz. The mere possibility that the final product might be capable is not enough for a finding of obviousness.” The Examiner respectfully disagrees and notes that both of Applicant’s arguments appear to be conclusory, as there have been no evidence provided showing how the combination is unsuitable. 
In response to applicant's argument, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Therefore, the combination is suitable in providing a way to “maintain the structure and rigidity of a channel material for a long time without increasing flow resistance in channels and without impairing productivity of permeate, and to provide a liquid separation membrane module incorporating a channel material that does not cause elution and has a small thickness at a low cost… provide a practical liquid separation membrane module in which increase in flow resistance in channels of a permeate channel material caused by caving of a reverse osmosis membrane into the channels and deformation of the reverse osmosis membrane are inhibited, so that the performance of the reverse osmosis membrane can be maintained. (See Shintani et al. 2:37-52)”.

Applicant further argues on Pg5-6 that Shintani does not disclose an exposed outer knitted side and that the references teach that the channel side is covered by another material. The Examiner respectfully disagrees. Applicant pointed to Fig. 5 for the semipermeable membrane 19, and Fig. 8/9 to show the reverse osmosis membranes covering the sides. The Examiner notes that Fig. 6 of Shintani also indicate a semipermeable membrane 2, that is only covered by flat fabric 3 on one side. Furthermore, Fig. 6 shows the channel material, thus indicating that the semipermeable membrane is not covered on all sides.

Response to Amendment
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.
The term “core tube” is interpreted to mean “the tube used in the filter element” (see Original
Disclosure [0018]).
The term “porous substrate” is interpreted to mean “a substrate with a porous structure” (see
Original Disclosure [0019]).
The term “feed spacer” is interpreted to mean “a polymeric substrate with a porous structure” (see Original Disclosure [0023]).
The term “filter layer” is interpreted to mean “a layer that is able to perform filtering” (see
Original Disclosure [0029]).
The terms “alternating manner” and “non-alternating manner” are interpreted in light of the
Specification (see Original Disclosure [0042], [0045], and [0066]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-7, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over de la Cruz (US-7048855-B2, May 23, 2006), in view of Shintani et al. (US-6454942-B1, Sep. 24, 2002).
The claims are directed to a method.  The claim language is in bold-faced font.
Regarding Claims 1, 6-7, and 16-17 – De la Cruz discloses a method of preparing a filter element (“cross flow filtration cartridge,” see Title, Abstract, and 4:14-6:19), comprising:
providing a core tube (“porous collection tube”, see 5:57-61); and
rolling a membrane (membrane is “semipermeable membrane of sheet formation bonded to an integral polymeric fibrous support layer which allows excellent permeate flow in the plane thereof,” made in steps (a)-(c) see 5:24-55) around the core tube, i.e. “spirally winding said product of step (c) about a porous collection tube . . .” (see 5:57-61, step (d)),
wherein the membrane comprises:
a porous substrate (porous substrate is a “polymeric fibrous support material which exhibits excellent permeate flow in the plane thereof,” see Abstract, 5:24-32 and 5:47-52, where the porous substrate is a “knitted . . . material” which is “employed” with “modification of one . . . surface by supplementation, [such] as nonwoven fibrous felt . . . [to] adequately bridge the peaks and valleys inherent in a . . . knitted structure and provide a substrate of sufficient thickness and the desired porosity for casting a semipermeable membrane directly thereupon,” see 10:12-27) comprising an exposed outer knitted side having flow channels in a direction parallel to the surface of the porous substrate, and an opposite side having a porous structure, since the porous substrate, i.e. “polymeric fibrous support” is a “knitted . . . material” which is “employed” with “modification of one . . . surface by supplementation, [such] as nonwoven fibrous felt . . . [to] adequately bridge the peaks and valleys inherent in a . . . knitted structure and provide a substrate of sufficient thickness and the desired porosity for casting a semipermeable membrane directly thereupon,” see 10:12-27 – and the knitted side has peaks and valleys inherent in a knitted structure forming the disclosed unfilled flow channels; these flow channels are parallel to the surface of the porous substrate in order to provide “excellent permeate flow in the plane thereof,” see Abstract; and the opposite side has a porous structure, i.e. the “semipermeable membrane of sheet formation (the disclosed filter layer) that was cast upon [the] integral polymeric fibrous support material (the disclosed porous substrate),” see Abstract, and
a filter layer (filter layer is the “semipermeable membrane of sheet formation,” where the “semipermeable membrane of sheet formation bonded to [the] integral polymeric fibrous support layer [that] allows excellent permeate flow in the plane thereof (the disclosed porous substrate),” see Abstract and steps (a)-(c) for forming the filter layer on the porous structure, 5:42-57) on the side of the porous substrate that has the porous structure, since the porous substrate, i.e. “polymeric fibrous support” is a “knitted . . . material” which is “employed” with “modification of one . . . surface by supplementation, [such] as nonwoven fibrous felt . . . [to] adequately bridge the peaks and valleys inherent in a . . . knitted structure and provide a substrate of sufficient thickness and the desired porosity for casting a semipermeable membrane directly thereupon,” see 10:12-27, where the cast semipermeable membrane is the porous structure, and
wherein the porous substrate has a mean pore size that is in the range of 50-1000 microns, since the porous substrate is the “polymeric fibrous support” with a surface having “a mean pore size no greater than about 300 microns has a semipermeable membrane cast in situ thereupon from a liquid solution,” see Abstract.
De la Cruz discloses the claimed invention except for explicitly teaching:
the outer knitted exposed outer knitted side having flow channels.
Like De la Cruz, Shintani et al. discloses making spiral wound membranes with a porous support of knitted fabric (see Shintani et al. 1:13-60).  (See Rejection for Claim 1 for what de la Cruz discloses)  Shintani et al. further teaches a knitted fabric that does NOT require being “rigidified by impregnating it with an epoxy or melamine resin . . . in an amount nearly half of its weight” (see Shintani et al. 1:40-46).  Instead, the knitted fabric taught by Shintani et al. (see Shintani et al. Abstract, Figure 1, and 2:53-3:4) provides the following advantages.
 In order to solve the above-mentioned conventional problems, it is a first object of one or more embodiments of the present invention to maintain the structure and rigidity of a channel material for a long time without increasing flow resistance in channels and without impairing productivity of permeate, and to provide a liquid separation membrane module incorporating a channel material that does not cause elution and has a small thickness at a low cost.

It is a second object of one or more embodiments of the present invention to provide a practical liquid separation membrane module in which increase in flow resistance in channels of a permeate channel material caused by caving of a reverse osmosis membrane into the channels and deformation of the reverse osmosis membrane are inhibited, so that the performance of the reverse osmosis membrane can be maintained. (See Shintani et al. 2:37-52)

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to provide the de la Cruz porous substrate with the knitted fabric taught by Shintani et al., such that de la Cruz, in view of Shintani et al. disclose:
the outer knitted exposed outer knitted side having flow channels,
since Shintani et al. states that such a knitted fabric does NOT require being “rigidified by impregnating it with an epoxy or melamine resin . . . in an amount nearly half of its weight” (see Shintani et al. 1:40-46).  Instead the knitted fabric taught by Shintani et al. (see Shintani et al. Abstract, Figure 1, and 2:53-3:4) provides the following advantages.
In order to solve the above-mentioned conventional problems, it is a first object of one or more embodiments of the present invention to maintain the structure and rigidity of a channel material for a long time without increasing flow resistance in channels and without impairing productivity of permeate, and to provide a liquid separation membrane module incorporating a channel material that does not cause elution and has a small thickness at a low cost.

It is a second object of one or more embodiments of the present invention to provide a practical liquid separation membrane module in which increase in flow resistance in channels of a permeate channel material caused by caving of a reverse osmosis membrane into the channels and deformation of the reverse osmosis membrane are inhibited, so that the performance of the reverse osmosis membrane can be maintained. (See Shintani et al. 2:37-52)

Additional Disclosures Include:
Claim 6 – The Combination discloses the method according to Claim 1, wherein the porous substrate has a mean pore size that is in the range of 100-1000 microns (“no greater than about 300 microns,” see de la Cruz Abstract).
Claim 7 – The Combination discloses the method according to Claim 1, wherein the membrane has a thickness of 280-1000 microns (“between about 0.4 mm and about 2 mm,” see de la Cruz Abstract).
Claim 16 – The Combination discloses the method according to Claim 1, wherein the membrane has a thickness of 300-800 microns (“between about 0.4 mm and about 2 mm,” see de la Cruz Abstract).
Claim 17 – The Combination discloses the method according to Claim 1, wherein the membrane has a thickness of 300-500 microns (“between about 0.4 mm and about 2 mm,” see de la Cruz Abstract).

Claims 2-5, 9-10, 12, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over de la Cruz, in view of Shintani et al. as applied to Claim 1, in further view of Irie et al. (US-20040124134-A1, Jul. 1, 2004).  De la Cruz, in view of Shintani et al., in view of Irie et al., are hereinafter known as the Combination II.
The claims are directed to a method.  The claim language is in bold-faced font.
Regarding Claims 2-5 – The Combination discloses the method according to Claim 1, further comprising:
rolling the envelope of the membrane around the core tube (see Rejection for Claim 1).
The Combination does not teach:
folding the membrane with the filter layer surface facing inward;
inserting a membrane feed spacer within the membrane as folded to provide an envelope of the membrane.

Like the Combination, Irie et al. discloses:
rolling the envelope of the membrane around the core tube (see Irie et al. Title, Abstract, Figures 1-4, [0014]-[0017], envelope of membrane 1, and core tube 5).  (See de la Cruz Rejection for Claim 1 for “rolling the envelope of the membrane around the core tube”)
Irie et al. further teaches:
folding the membrane (membrane 1) with the filter layer surface facing inward towards the feed-side passage material 2, where the “feed-side passage materials 2 used can be any of conventional feed-side passage materials for use in spiral membrane elements. Specifically, any of nets, meshes, woven filament fabrics, woven fiber fabrics, nonwoven fabrics, grooved sheets, corrugated sheets, and the like . . . made of a resin such as polypropylene, polyethylene, poly(ethylene terephthalate) (PET), polyamide, or the like or any of natural polymers, rubbers, metals, and the like,” see Irie et al. [0035];
inserting a membrane feed spacer (feed-side passage material 2) within the membrane (membrane 1) as folded to provide an envelope of the membrane, enclosing feed-passage materials 2, the envelope formed with fusion-bondable tape 11 and pressure sensitive adhesive tape 12, as disclosed in Figure 2c and at [0048]-[0051].
Irie et al. further teaches that the advantage of the Figure 1 filter element construction is that “creases are stably and sufficiently formed to thereby enable the later step of winding or the like to be smoothly conducted while eliminating the ‘wrinkling’ or ‘breakage’ caused by the distortion of creased parts,” of “conventional spiral membrane elements” (see Irie et al. Abstract and [0002]).  Irie et al. further teaches that the advantage of the Figure 1 filter element construction is that, “In addition, since the folding initiation parts have a reduced bending resistance, it is possible to lower the degree of heating and pressing (alleviate the heating/pressing conditions) and thereby enable the membrane to be less damaged as compared with the case where no folding initiation part is formed” (see Irie et al. [0012]).  Irie et al. further teaches that the “lower degree of heating and pressing” can benefit at least three different variations of such a filter element construction – 1) “a multi-layer structure comprising continuous leaves formed from a continuous membrane,” as “the embodiment described,” 2) “two or more independent leaves prepared beforehand” that are then “used to form a multilayer structure and this structure is wound on a core tube,” and 3) it “is also possible to wind only one long leaf on a core tube,” (see Irie et al. [0076]).
Irie et al. further teaches Claims 3-5 as follows.
Like the Combination, Irie et al. discloses multiple envelopes wound around the core tube (i.e., “two or more independent leaves prepared beforehand” that are then “used to form a multilayer structure and this structure is wound on a core tube,” see Irie et al. [0076]).  (See de la Cruz 18:28-31)  When there is a second envelope of membrane, i.e. an envelope of filter sheet, the Irie et al. discloses:
Claim 3.  The method according to Claim 2, further comprising:
providing a filter sheet, wherein the filter sheet comprises a backing layer and a backing layer-associated filter layer, and folding the filter sheet;
inserting a filter-sheet feed spacer within the filter sheet as folded to provide an envelope of the filter sheet; and
rolling the envelope of the filter sheet around the core tube.
(See Rejection for Claim 2 and Figures 1a-d, for the analogous envelope of the membrane, with the porous substrate outside and the filter layer inside, enclosing feed-side passage material 2, i.e. analogous envelope of the filter sheet, with the filter layer outside and the backing layer inside, enclosing permeation-side passage materials 4)

Claim 4.  The method according to Claim 3, wherein a plurality of envelopes of the membrane and a plurality of envelopes of the filter sheet are rolled around the core tube in an alternating manner.
(See Irie et al. Figures 1a-d and [0076] for a plurality of envelopes, each envelope with two membranes enclosing feed-side passage material 2, alternating a plurality of envelopes, each envelope with two filter sheets enclosing permeation-side passage material 4; and see [0061] for the plurality of envelopes of membranes and the plurality of envelopes of filter sheets layered (wound) around the core tube, i.e. core tube 5, in an alternating matter, i.e. i) the envelope of two membranes enclosing feed-side passage material 2, alternating with ii) the envelope of two filter sheets enclosing permeation-side passage material 4)

Claim 5.  The method according to Claim 1, further comprising:
providing a filter sheet, wherein the filter sheet comprises a backing layer and a backing layer-associated filter layer (see Irie et al. Figure 1b for the similar envelope of the membrane, with the porous substrate outside and the filter layer inside, enclosing feed-side passage material 2, i.e. envelope of the filter sheet, with the filter layer outside and the backing layer inside, enclosing permeation-side passage materials 4);
providing a feed spacer (porous sheet 10); and
stacking the membrane, the filter sheet and the feed spacer in order, and then rolling them around the core tube, as disclosed in Figures 1a-d and at [0061].

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated in the Combination’s method, to provide the Combination’s filter element as taught by Irie et al. in Figures 1a-d, such that the Combination, in view of Irie et al., disclose:
Claim 2.  The method according to Claim 1, further comprising:
folding the membrane with the filter layer surface facing inward;
inserting a membrane feed spacer within the membrane as folded to provide an envelope of the membrane; and
rolling the envelope of the membrane around the core tube.

Claim 3.  The method according to Claim 2, further comprising:
providing a filter sheet, wherein the filter sheet comprises a backing layer and a backing layer-associated filter layer, and folding the filter sheet;
inserting a filter-sheet feed spacer within the filter sheet as folded to provide an envelope of the filter sheet; and
rolling the envelope of the filter sheet around the core tube.

Claim 4.  The method according to Claim 3, wherein a plurality of envelopes of the membrane and a plurality of envelopes of the filter sheet are rolled around the core tube in an alternating manner.

Claim 5.  The method according to Claim 1, further comprising:
providing a filter sheet, wherein the filter sheet comprises a backing layer and a backing layer-associated filter layer;
providing a feed spacer; and
stacking the membrane, the filter sheet and the feed spacer in order, and then rolling them around the core tube.

(See above six paragraphs)

since:
1).	Like the Combination, Irie et al. discloses:
rolling the envelope of the membrane around the core tube (see Irie et al. Title, Abstract, Figures 1-4, [0014]-[0017], envelope of membrane 1, and core tube 5) (see Rejection for Claim 1 for “rolling the envelope of the membrane around the core tube”);
2).	Irie et al. states that the advantage of the Figure 1 filter element construction is that “creases are stably and sufficiently formed to thereby enable the later step of winding or the like to be smoothly conducted while eliminating the ‘wrinkling’ or ‘breakage’ caused by the distortion of creased parts,” relative to “conventional spiral membrane elements” (see Irie et al. Abstract and [0002]); and
3).	Irie et al. further states that the advantage of such a membrane construction is that, “In addition, since the folding initiation parts have a reduced bending resistance, it is possible to lower the degree of heating and pressing (alleviate the heating/pressing conditions) and thereby enable the membrane to be less damaged as compared with the case where no folding initiation part is formed” (see Irie et al. [0012]);
4).	The Combination would be interested in lowering the degree of heating and pressing, such that the membrane would be less damaged; and 
5).	The Combination is also addressing the same Point 2 “wrinkling problems” as Irie et al. (see de la Cruz 11:5-9) and, where in-plane flow within the membrane’s porous substrate is not high enough, would be interested in augmenting the in-plane flow with the feed spacers in the filter element construction taught by Irie et al., since the filter element construction is addressing the same wrinkling problems that the Combination is avoiding.
The claims are directed to an apparatus.  The claim language is in bold-faced font.
Regarding Claims 9, 12, 14, and 18 – The Combination discloses a filter element (“cross flow filtration cartridge,” see Title, Abstract, and 4:14-6:19), comprising:
a core tube (“porous collection tube”, see 5:57-61);
a membrane (membrane is “semipermeable membrane of sheet formation bonded to an integral polymeric fibrous support layer which allows excellent permeate flow in the plane thereof,” made in steps (a)-(c) see 5:24-55) rolled around the core tube, i.e. “spirally winding said product of step (c) about a porous collection tube . . .” (see 5:57-61, step (d)),
wherein the membrane comprises:
a porous substrate (porous substrate is a “polymeric fibrous support material which exhibits excellent permeate flow in the plane thereof,” see Abstract, 5:24-32 and 5:47-52, where the porous substrate is a “knitted . . . material” which is “employed” with “modification of one . . . surface by supplementation, [such] as nonwoven fibrous felt . . . [to] adequately bridge the peaks and valleys inherent in a . . . knitted structure and provide a substrate of sufficient thickness and the desired porosity for casting a semipermeable membrane directly thereupon,” see 10:12-27) comprising an exposed outer knitted side having flow channels in a direction parallel to the surface of the porous substrate, and an opposite side having a porous structure, since the porous substrate, i.e. “polymeric fibrous support” is a “knitted . . . material” which is “employed” with “modification of one . . . surface by supplementation, [such] as nonwoven fibrous felt . . . [to] adequately bridge the peaks and valleys inherent in a . . . knitted structure and provide a substrate of sufficient thickness and the desired porosity for casting a semipermeable membrane directly thereupon,” see 10:12-27 – and the knitted side has peaks and valleys inherent in a knitted structure forming the disclosed unfilled flow channels; these flow channels are parallel to the surface of the porous substrate in order to provide “excellent permeate flow in the plane thereof,” see Abstract; and the opposite side has a porous structure, i.e. the “semipermeable membrane of sheet formation (the disclosed filter layer) that was cast upon [the] integral polymeric fibrous support material (the disclosed porous substrate),” see Abstract, and
a filter layer (filter layer is the “semipermeable membrane of sheet formation,” where the “semipermeable membrane of sheet formation bonded to [the] integral polymeric fibrous support layer [that] allows excellent permeate flow in the plane thereof (the disclosed porous substrate),” see Abstract and steps (a)-(c) for forming the filter layer on the porous structure, 5:42-57) on the side of the porous substrate that has the porous structure, since the porous substrate, i.e. “polymeric fibrous support” is a “knitted . . . material” which is “employed” with “modification of one . . . surface by supplementation, [such] as nonwoven fibrous felt . . . [to] adequately bridge the peaks and valleys inherent in a . . . knitted structure and provide a substrate of sufficient thickness and the desired porosity for casting a semipermeable membrane directly thereupon,” see 10:12-27, where the cast semipermeable membrane is the porous structure, and
wherein the porous substrate has a mean pore size that is in the range of 50-1000 microns, since the porous substrate is the “polymeric fibrous support” with a surface having “a mean pore size no greater than about 300 microns has a semipermeable membrane cast in situ thereupon from a liquid solution,” see Abstract.
De la Cruz discloses the claimed invention except for explicitly teaching:
the outer knitted exposed outer knitted side having flow channels.
Like De la Cruz, Shintani et al. discloses making spiral wound membranes with a porous support of knitted fabric (see Shintani et al. 1:13-60).  (See Rejection for Claim 1 for what de la Cruz discloses)  Shintani et al. further teaches a knitted fabric that does NOT require being “rigidified by impregnating it with an epoxy or melamine resin . . . in an amount nearly half of its weight” (see Shintani et al. 1:40-46).  Instead, the knitted fabric taught by Shintani et al. (see Shintani et al. Abstract, Figure 1, and 2:53-3:4) provides the following advantages.
 In order to solve the above-mentioned conventional problems, it is a first object of one or more embodiments of the present invention to maintain the structure and rigidity of a channel material for a long time without increasing flow resistance in channels and without impairing productivity of permeate, and to provide a liquid separation membrane module incorporating a channel material that does not cause elution and has a small thickness at a low cost.

It is a second object of one or more embodiments of the present invention to provide a practical liquid separation membrane module in which increase in flow resistance in channels of a permeate channel material caused by caving of a reverse osmosis membrane into the channels and deformation of the reverse osmosis membrane are inhibited, so that the performance of the reverse osmosis membrane can be maintained. (See Shintani et al. 2:37-52)

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to provide the de la Cruz porous substrate with the knitted fabric taught by Shintani et al., such that de la Cruz, in view of Shintani et al. disclose:
the outer knitted exposed outer knitted side having flow channels,
since Shintani et al. states that such a knitted fabric does NOT require being “rigidified by impregnating it with an epoxy or melamine resin . . . in an amount nearly half of its weight” (see Shintani et al. 1:40-46).  Instead the knitted fabric taught by Shintani et al. (see Shintani et al. Abstract, Figure 1, and 2:53-3:4) provides the following advantages.
In order to solve the above-mentioned conventional problems, it is a first object of one or more embodiments of the present invention to maintain the structure and rigidity of a channel material for a long time without increasing flow resistance in channels and without impairing productivity of permeate, and to provide a liquid separation membrane module incorporating a channel material that does not cause elution and has a small thickness at a low cost.

It is a second object of one or more embodiments of the present invention to provide a practical liquid separation membrane module in which increase in flow resistance in channels of a permeate channel material caused by caving of a reverse osmosis membrane into the channels and deformation of the reverse osmosis membrane are inhibited, so that the performance of the reverse osmosis membrane can be maintained. (See Shintani et al. 2:37-52)

The Combination discloses the claimed invention except for:
a feed spacer, wherein the feed spacer is rolled around the core tube.
Like the Combination, Irie et al. discloses:
a membrane rolled around the core tube (see Irie et al. Title, Abstract, Figures 1-4, [0014]-[0017], envelope of membrane 1, and core tube 5).  (See de la Cruz Rejection for Claim 9 for “a membrane rolled around the core tube”)
Irie et al. further teaches:
a feed spacer (porous sheet 10), wherein the feed spacer is rolled around the core tube (core tube 5) “from 1 to 10 laps, preferably from 1 to 3 laps” (see Irie et al. [0045]).
Irie et al. further teaches Claims 12, 14, and 18 as follows.
Like the Combination, Irie et al. discloses multiple envelopes wound around the core tube (i.e., “two or more independent leaves prepared beforehand” that are then “used to form a multilayer structure and this structure is wound on a core tube,” see Irie et al. [0076]).  (See de la Cruz 18:28-31)  When there is a second membrane, i.e. a filter sheet, then Irie et al. discloses:
Claim 12.  The filter element according to Claim 9, further comprising a filter sheet, wherein the filter sheet comprises a backing layer and a backing layer-associated filter layer.
(See Rejection for Claim 9 for the similar membrane, with the porous substrate and the filter layer, the membrane enclosing feed-side passage material 2, i.e. the filter sheet, with the backing layer and filter layer, the filter sheet enclosing permeation-side passage materials 4)

Claim 14.  The filter element according to Claim 12, wherein the filter element comprises a plurality of the filter sheets and a plurality of the membranes, and the plurality of the filter sheets and the plurality of membranes are layered around the core tube in an alternating manner.
(See Irie et al. Figures 1a-d and [0076] for a plurality of, i.e. two, membranes enclosing feed-side passage material 2, alternating with a plurality of, i.e. two, filter sheets enclosing permeation-side passage material 4; and see [0061] for the plurality of membranes and the plurality of filter sheets layered (wound) around the core tube, i.e. core tube 5, in an alternating matter, i.e. i) the two membranes enclosing feed-side passage material 2, alternating with ii) the two filter sheets enclosing permeation-side passage material 4)

Claim 18.  The filter element according to Claim 9, wherein the membrane is folded with the filter layer surface facing inward towards the feed-side passage material 2 as disclosed in Irie et al. Figure 1b.

Irie et al. further teaches that the advantage of the Figure 1 filter element construction is that “creases are stably and sufficiently formed to thereby enable the later step of winding or the like to be smoothly conducted while eliminating the ‘wrinkling’ or ‘breakage’ caused by the distortion of creased parts,” of “conventional spiral membrane elements” (see Irie et al. Abstract and [0002]).  Irie et al. further teaches that the advantage of the Figure 1 filter element construction is that, “In addition, since the folding initiation parts have a reduced bending resistance, it is possible to lower the degree of heating and pressing (alleviate the heating/pressing conditions) and thereby enable the membrane to be less damaged as compared with the case where no folding initiation part is formed” (see Irie et al. [0012]).  Irie et al. further teaches that the “lower degree of heating and pressing” can benefit at least three different variations of such a filter element construction – 1) “a multi-layer structure comprising continuous leaves formed from a continuous membrane,” as “the embodiment described,” 2) “two or more independent leaves prepared beforehand” that are then “used to form a multilayer structure and this structure is wound on a core tube,” and 3) it “is also possible to wind only one long leaf on a core tube,” (see Irie et al. [0076]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to construct the Combination’s filter element as taught by Irie et al. in Figures 1a-d, such that the Combination, in view of Irie et al., disclose:
Claim 9. . . . a feed spacer, wherein the feed spacer is rolled around the core tube.
Claim 12.  The filter element according to Claim 9, further comprising a filter sheet, wherein the filter sheet comprises a backing layer and a backing layer-associated filter layer.

Claim 14.  The filter element according to Claim 12, wherein the filter element comprises a plurality of the filter sheets and a plurality of the membranes, and the plurality of the filter sheets and the plurality of membranes are layered around the core tube in an alternating manner.

Claim 18.  The filter element according to Claim 9, wherein the membrane is folded with the filter layer surface facing inward.

(See above six paragraphs)

since:
1).	Like the Combination, Irie et al. discloses:
a membrane rolled around the core tube (see Irie et al. Title, Abstract, Figures 1-4, [0014]-[0017], envelope of membrane 1, and core tube 5).  (See de la Cruz Rejection for Claim 9 for “a membrane rolled around the core tube”);
2).	Irie et al. states that the advantage of the Figure 1 filter element construction is that “creases are stably and sufficiently formed to thereby enable the later step of winding or the like to be smoothly conducted while eliminating the ‘wrinkling’ or ‘breakage’ caused by the distortion of creased parts,” relative to “conventional spiral membrane elements” (see Irie et al. Abstract and [0002]); and
3).	Irie et al. further states that the advantage of such a membrane construction is that, “In addition, since the folding initiation parts have a reduced bending resistance, it is possible to lower the degree of heating and pressing (alleviate the heating/pressing conditions) and thereby enable the membrane to be less damaged as compared with the case where no folding initiation part is formed” (see Irie et al. [0012]);
4).	The Combination would be interested in lowering the degree of heating and pressing, such that the membrane would be less damaged; and 
5).	The Combination is also addressing the same Point 2 “wrinkling problems” as Irie et al. (see de la Cruz 11:5-9) and, where in-plane flow within the membrane’s porous substrate is not high enough, would be interested in augmenting the in-plane flow with the feed spacers in the filter element construction taught by Irie et al., since the filter element construction is addressing the same wrinkling problems that the Combination is avoiding.

Claims 11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over de la Cruz, in view of Shintani et al., in view of Irie et al., as applied to Claim 9, in further view of Pulek et al. (US-6391200-B2, May 21, 2002).  De la Cruz, in view of Shintani et al., in view of Irie et al., are hereinafter known as Combination II.
The claims are directed to an apparatus.  The claim language is in bold-faced font.
Regarding Claims 11, 13, and 15 – Combination II discloses the filter element according to Claim 9, but does not teach the filter element further comprising a lead porous substrate, wherein the lead porous substrate is rolled around the core tube.  However, Combination II discloses the filter element with:
a feed spacer, wherein the feed spacer is rolled around the core tube (see Rejection for Claim 9), but does not explicitly teach the feed spacer has the recited lead porous substrate.
Like Combination II, Pulek et al. discloses a filter element (filter element 110, see Pulek et al. Figure 10 and 10:30-55) with:
a feed spacer (diffusion medium 20), wherein the feed spacer is rolled around the core tube (core 12), as disclosed in Pulek et al. Figure 10 and at 10:30-55.  (See Rejection for Claim 9 for what Combination II discloses)
Pulek et al. further teaches:
the filter element further comprising a lead porous substrate (diffusion medium 20 on far left), wherein the lead porous substrate is rolled around the core tube, as shown by the winding arrow in Figure 10.
One of ordinary skill in the art before the effective filing date of the claimed invention, would have been motivated to construct Combination II’s feed spacer, with the lead porous substrate as taught by Pulek et al., such that Combination II, in view of Pulek et al., disclose:
the filter element further comprising a lead porous substrate, wherein the lead porous substrate is rolled around the core tube (see above two paragraphs),

since:
1).	Like Combination II, Pulek et al. discloses a filter element with:
a feed spacer, wherein the feed spacer is rolled around the core tube (see above two paragraphs),

and;
2).	Pulek et al. states that such a feed spacer, with its lead porous substrate rolled around the core tube, has the following advantages:
. . . the diffusion medium 20 (the disclosed feed spacer with lead porous substrate) allows for, and assists in, the longitudinal, or circumferential and/or axial, flow of the contaminated fluid within the filter 14 between the innermost layer of the filter medium 16 and the core 12, and/or between adjacent layers of the filter medium. Such longitudinal flow assists in minimizing the pressure drop across the filter cartridge 10 and in dispersing the filtration function. . . . In a preferred embodiment, the core 12 (the disclosed core) is surrounded by a plurality of diffusion medium 20 layers to provide a collection area for the flow prior to exiting through openings in the core 12.

     . . . In addition, the diffusion medium 20 provides structural rigidity and protects the filter medium 16 from damage.  The filter 14 is advantageously provided with an extra outer layer of the diffusion medium 20 to add support and protection to the filter 14.

(See Pulek et al. Figure 10 and 4:8-43).

Additional Disclosures Include:
Claim 13 – Combination II, in view of Pulek et al., disclose the filter element according to Claim 11, further comprising a filter sheet, wherein the filter sheet comprises a backing layer and a backing layer-associated filter layer.  (See Rejection for Claim 12)
Claim 15 – Combination II, in view of Pulek et al., disclose the filter element according to Claim 13, wherein the filter element comprises a plurality of the filter sheets and a plurality of the membranes, and the plurality of filter sheets and the plurality of membranes are layered around the core tube in an alternating manner.  (See Rejection for Claim 14)

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
The instant application has a sister application, U.S. Application Serial No. 16/065,991. The prior art being applied in the sister application follows.
A).	Gauger (US-4980069-A, Dec. 25, 1990).
B).	De La Cruz (US-20040045892-A1, Mar. 11, 2004, which became patent US-7048855-B2, May 3, 2006).
C).	Imai et al. (US-3912834-A, Oct. 14, 1975).
D).	Chu et al. (US-8231013-B2, Jul. 31, 2012).
E).	Pulek et al. (US-6391200-B2, May 21, 2002).
The following references were applied to the instant application's international application (WO-2017112478-A1).
F).	De la Cruz (WO-02051528-A1, Jul. 4, 2002, also pub. as US-20040045892-A1, Mar. 11, 2004, which became patent US-7048855-B2, May 3, 2006, 40 pages).
G).	Bitter (EP-0215508-A2, Mar. 25, 1987).
The instant application has also been filed in China’s Intellectual Property Office (SIPO).  Applicant provided a translation of SIPO’s third Office Action.  (See IDS dated Jun. 2, 2020)  As such, the following items are made of record.
H).	The instant application’s Chinese counterpart, Yang et al. (CN-106914140-A, Jul. 4, 2017 – Espacenet Bibliographic Data, Patent Publication, Machine Translation, 22 pages) – Of particular interest are the ten claims being prosecuted in China’s Intellectual Property Office (SIPO).
I).	SIPO’s first Office Action (CN-106914140-A, Office Action dated Feb. 20, 2019, Machine Translation, 8 pages).
J).	SIPO’s second Office Action (CN-106914140-A, Office Action dated Oct. 16, 2019, Machine Translation, 8 pages).
K).	SIPO’s third Office Action (CN-106914140-A, Office Action dated Apr. 2, 2020, Machine Translation, 9 pages).
L).	SIPO’s Document 1 referenced in the Office Actions, de la Cruz (WO-02051528-A1, Jul. 4, 2002, also pub. as US-20040045892-A 1, Mar. 11, 2004, which became patent US-7048855-B2, May 3, 2006, 41 pages) – The US version is the primary reference applied in the instant application.
M).	One of SIPO’s secondary references, Irie et al. (CN-1509803-A, Jul. 7, 2004, also pub. as US-20040124134-A1, Jul. 1, 2004, 35 pages) – The US version is a secondary reference applied in the instant application.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Donovan Bui-Huynh/Examiner, Art Unit 1779  

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779